Case 18-30119-jal     Doc 33      Filed 06/05/19      Entered 06/05/19 11:06:01           Page 1 of 1

               UNITED STATES BANKRUPTCY COURT
                               Western District of Kentucky
      IN RE:                                                        Case No.:18−30119−jal
      James C Terrell and
      Shirley A Terrell
                                                                    Chapter: 13
                                Debtor(s)                           Judge: Joan A. Lloyd




                                            NOTICE
      TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

      Please be advised that the following matter has been Entered by the Court on this date:

      Order GRANTING Motion to Show Cause debtor(s) failure to comply with Local Rule
      6070−1(e) 32. Debtor(s) are ordered to comply with Local Rule 6070−1(e) within
      twenty days. Upon failure to comply, the Trustee is directed to file a motion and order
      to dismiss, which the Court will enter without further notice or hearing, so ORDERED
      by /s/ Judge Lloyd. (Schiller, V)This Notice of Electronic Filing is the Official ORDER
      for this entry. No document is attached.



      Dated: 6/5/19
                                                           FOR THE COURT
      By: vs                                               Elizabeth H. Parks
      Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
